[logo.jpg]

--------------------------------------------------------------------------------

2/F, Guangri Tower, No.9 Siyounan Road 1st Street, Yuexiu District, Guangzhou,
China 510600


CHINA MEDICINE CORPORATION


2011 LONG-TERM INCENTIVE PLAN


*  *  *  *  *
 
1.           Purpose.  The purpose of the China Medicine Corporation 2011
Long-Term Incentive Plan (the “Plan”) is to further and promote the interests of
China Medicine Corporation (the “Company”), its Subsidiaries and its
shareholders by enabling the Company and its Subsidiaries to attract, retain and
motivate employees (including officers), directors and consultants, or those who
will become employees, directors and consultants, and to align the interests of
those individuals and the Company’s shareholders.  To do this, the Plan offers
performance-based incentive awards and equity-based opportunities providing such
employees, directors and consultants with a proprietary interest in maximizing
the growth, profitability and overall success of the Company and its
Subsidiaries.


2.           Definitions.  For purposes of the Plan, the following terms shall
have the meanings set forth below:


2.1           “Award” means an award or grant made to a Participant under
Sections 6, 7, 8 and/or 9 of the Plan.


2.2           “Award Agreement” means the agreement executed by a Participant
pursuant to Sections 3.2 and 15.7 of the Plan in connection with the granting of
an Award.


2.3           “Board” means the Board of Directors of the Company, as
constituted from time to time.


2.4           “Code” means the Internal Revenue Code of 1986, as in effect and
as amended from time to time, or any successor statute thereto, together with
any rules, regulations and interpretations promulgated thereunder or with
respect thereto.


2.5           “Committee” means the committee of the Board established to
administer the Plan, as described in Section 3 of the Plan.
 
 
Page 1 of 16

--------------------------------------------------------------------------------

 
 
2.6           “Common Stock” means the Common Stock, par value $.0001 per share,
of the Company or any security of the Company issued by the Company in
substitution or exchange therefor.


2.7           “Company” means China Medicine Corporation, a Nevada corporation,
or any successor corporation to China Medicine Corporation.


2.8           “Exchange Act” means the Securities Exchange Act of 1934, as in
effect and as amended from time to time, or any successor statute thereto,
together with any rules, regulations and interpretations promulgated thereunder
or with respect thereto.


2.9           “Fair Market Value” with respect to a share of Common Stock on any
relevant date shall be determined in accordance with the following provisions:


(1)           If the Common Stock is publicly traded, “Fair Market Value” shall
be determined as of the last business day for which the prices or quotes
discussed in this sentence are available prior to such date and shall mean (i)
the closing price quoted on the national securities exchange or national
securities association that is the principal market for the Common Stock, or
(ii) if the Common Stock is not so listed, the last or closing price on the
relevant date quoted on the OTC Bulletin Board Service or by Pink Sheets LLC or
a comparable service as determined in the Committee’s sole discretion; or (iii)
if the Common Stock is not listed or quoted by any of the above, the average of
the closing bid and asked prices on the relevant date furnished by a
professional market maker for the Common Stock selected by the Committee in its
sole discretion.
 
(2)           If the Common Stock is not publicly traded, “Fair Market Value”
shall be determined by the Committee in its good faith best judgment or by an
independent appraisal that meets the requirements of Section 401(a)(28)(C) of
the Code and the regulations thereunder as of a date that is no more than twelve
months before such date.


2.10           “Incentive Stock Option” means any stock option granted pursuant
to the provisions of Section 6 of the Plan (and the relevant Award Agreement)
that is intended to be (and is specifically designated as) an “incentive stock
option” within the meaning of Section 422 of the Code.


2.11           “Non-Qualified Stock Option” means any stock option granted
pursuant to the provisions of Section 6 of the Plan (and the relevant Award
Agreement) that is not (and is specifically designated as not being) an
Incentive Stock Option.


2.12           “Participant” means any individual who is selected from time to
time under Section 5 to receive an Award under the Plan.


2.13           “Performance Units” means the monetary units granted under
Section 9 of the Plan and the relevant Award Agreement.


 
Page 2 of 16

--------------------------------------------------------------------------------

 
 
2.14           “Plan” means the China Medicine Corporation 2011 Long-Term
Incentive Plan, as set forth herein and as in effect and as amended from time to
time (together with any rules and regulations promulgated by the Committee with
respect thereto).


2.15           “PRC” means the People’s Republic of China.


2.16           “Restricted Shares” means the restricted shares of Common Stock
granted pursuant to the provisions of Section 8 of the Plan and the relevant
Award Agreement.


2.17           “Stock Appreciation Right” means an Award described in Section
7.2 of the Plan and granted pursuant to the provisions of Section 7 of the Plan.


2.18           “Subsidiary(ies)” means any corporation (other than the Company)
in an unbroken chain of corporations, including and beginning with the Company,
if each of such corporations, other than the last corporation in the unbroken
chain, owns, directly or indirectly, more than fifty percent (50%) of the voting
stock in one of the other corporations in such chain, including without
limitation, Konzern Group Limited, Guangzhou Konzern Medicine Co., Ltd.,
Guangzhou Co-win Bioengineering Co., Ltd., Guangzhou Konzern Bio-Technology Co.,
Ltd., Guangzhou LifeTech Pharmaceuticals Co., Ltd., Guangzhou LifeTech
Pharmaceutical & Technological Ltd., and Konzern US Holding Corporation.


3.           Administration.


3.1           The Committee.  The Plan shall be administered by the Compensation
Committee (the “Committee”).  The Committee shall be appointed from time to time
by the Board and shall be comprised of not less than two (2) of the then members
of the Board who are Non-Employee Directors (within the meaning of SEC Rule
16b-3(b)(3)) of the Company and Outside Directors (within the meaning of Section
162(m) of the Code).  Consistent with the Bylaws of the Company, members of the
Committee shall serve at the pleasure of the Board and the Board, subject to the
immediately preceding sentence, may at any time and from time to time remove
members from, or add members to, the Committee. If no such Committee is
appointed, the Plan shall be administered by the Board.


3.2           Plan Administration and Plan Rules.  The Committee is authorized
to construe and interpret the Plan and to promulgate, amend and rescind rules
and regulations relating to the implementation, administration and maintenance
of the Plan.  Subject to the terms and conditions of the Plan, the Committee
shall make all determinations necessary or advisable for the implementation,
administration and maintenance of the Plan including, without limitation, (a)
selecting the Plan’s Participants, (b) making Awards in such amounts and form as
the Committee shall determine, (c) imposing such restrictions, terms and
conditions upon such Awards as the Committee shall deem appropriate, (d)
determining the denomination of any Award, including U.S. Dollars, Chinese
Renminbi or other local currency, and (e) correcting any technical defect(s) or
technical omission(s), or reconciling any technical inconsistency(ies), in the
Plan and/or any Award Agreement.  The Committee may designate persons other than
members of the Committee to carry out the day-to-day ministerial administration
of the Plan under such conditions and limitations as it may prescribe, except
that the Committee shall not delegate its authority with regard to the selection
for participation in the Plan and/or the granting of any Awards to
Participants.  The Committee’s determinations under the Plan need not be uniform
and may be made selectively among Participants, whether or not such Participants
are similarly situated.  Any determination, decision or action of the Committee
in connection with the construction, interpretation, administration,
implementation or maintenance of the Plan shall be final, conclusive and binding
upon all Participants and any person(s) claiming under or through any
Participants.  The Company shall effect the granting of Awards under the Plan,
in accordance with the determinations made by the Committee, by execution of
written agreements and/or other instruments in such form as is approved by the
Committee.  The Committee may, in its sole discretion, delegate its authority to
one or more senior executive officers for the purpose of making Awards to
Participants who are not subject to Section 16 of the Exchange Act.


 
Page 3 of 16

--------------------------------------------------------------------------------

 
 
3.3           Liability Limitation.  Neither the Board nor the Committee, nor
any member of either, shall be liable for any act, omission, interpretation,
construction or determination made in good faith in connection with the Plan (or
any Award Agreement), and the members of the Board and the Committee shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expense (including, without limitation, attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under any directors and officers liability insurance coverage which may be in
effect from time to time.


3.4           Jurisdictional Considerations.  In order to assure the viability
of Awards granted to Participants employed in various jurisdictions, the
Committee may provide for such special terms as it may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom
applicable in the jurisdiction in which the Participant resides or is employed.
Moreover, the Committee may approve such supplements to, or amendments,
restatements or alternative versions of, the Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of the Plan
as in effect for any other purpose; provided, however, that no such supplements,
amendments, restatements or alternatives versions shall increase the share
limitations contained within Section 4.2 of the Plan.  Notwithstanding the
foregoing, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate applicable laws, including, without limitation,
the laws of the United States and the PRC.


 
4.
Term of Plan/Common Stock Subject to Plan.



4.1           Term.  The Plan shall terminate on February 22, 2021, except with
respect to Awards then outstanding.  After such date no further Awards shall be
granted under the Plan.
 
4.2           Common Stock.  The maximum number of shares of Common Stock in
respect of which Awards may be granted or paid out under the Plan, subject to
adjustment as provided in Section 13.2 of the Plan, shall not exceed 4,000,000
shares.  In the event of a change in the Common Stock of the Company that is
limited to a change in the designation thereof to “Capital Stock” or other
similar designation, or to a change in the par value thereof, or from par value
to no par value, without increase or decrease in the number of issued shares,
the shares resulting from any such change shall be deemed to be the Common Stock
for purposes of the Plan.  Common Stock which may be issued under the Plan may
be either authorized and unissued shares or issued shares which have been
reacquired by the Company (in the open-market or in private transactions) and
which are being held as treasury shares.  No fractional shares of Common Stock
shall be issued under the Plan.


 
Page 4 of 16

--------------------------------------------------------------------------------

 
 
4.3           Computation of Available Shares.  For the purpose of computing the
total number of shares of Common Stock available for Awards under the Plan,
there shall be counted against the limitations set forth in Section 4.2 of the
Plan the maximum number of shares of Common Stock potentially subject to
issuance upon exercise or settlement of Awards granted under Sections 6 and 7 of
the Plan, the number of shares of Common Stock issued under grants of Restricted
Shares pursuant to Section 8 of the Plan and the maximum number of shares of
Common Stock potentially issuable under grants or payments of Performance Units
pursuant to Section 9 of the Plan, in each case determined as of the date on
which such Awards are granted.  If any Awards expire unexercised or are
forfeited, surrendered, cancelled, terminated or settled in cash in lieu of
Common Stock, the shares of Common Stock which were theretofore subject (or
potentially subject) to such Awards shall again be available for Awards under
the Plan to the extent of such expiration, forfeiture, surrender, cancellation,
termination or settlement of such Awards.


5.           Eligibility.  Individuals eligible for Awards under the Plan shall
consist of employees (including officers), directors and consultants, or those
who will become employees (including officers), directors and consultants, of
the Company and/or its Subsidiaries whose performance or contribution, in the
sole discretion of the Committee, benefits or will benefit the Company or any
Subsidiary.


6.           Stock Options.


6.1           Terms and Conditions.  Stock options granted under the Plan shall
be in respect of Common Stock and may be in the form of Incentive Stock Options
or Non-Qualified Stock Options (sometimes referred to collectively herein as the
“Stock Option(s))”.  Such Stock Options shall be subject to the terms and
conditions set forth in this Section 6 and any additional terms and conditions,
not inconsistent with the express terms and provisions of the Plan, as the
Committee shall set forth in the relevant Award Agreement.


6.2           Grant.  Stock Options may be granted under the Plan in such form
as the Committee may from time to time approve.  Stock Options may be granted
alone or in addition to other Awards under the Plan or in tandem with Stock
Appreciation Rights.  Special provisions shall apply to Incentive Stock Options
granted to any employee who owns (within the meaning of Section 422(b)(6) of the
Code) more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or its parent corporation or any subsidiary of
the Company, within the meaning of Sections 424(e) and (f) of the Code (a “10%
Shareholder”).


6.3           Exercise Price.  The exercise price per share of Common Stock
subject to a Stock Option shall be determined by the Committee; provided,
however, that the exercise price of a Stock Option shall not be less than one
hundred percent (100%) of the Fair Market Value of the Common Stock on the date
of the grant of such Stock Option; provided, further, however, that, in the case
of a 10% Shareholder, the exercise price of an Incentive Stock Option shall not
be less than one hundred ten percent (110%) of the Fair Market Value of the
Common Stock on the date of grant.


 
Page 5 of 16

--------------------------------------------------------------------------------

 
 
6.4           Term.  The term of each Stock Option shall be such period of time
as is fixed by the Committee; provided, however, that the term of any Incentive
Stock Option shall not exceed ten (10) years (five (5) years, in the case of a
10% Shareholder) after the date immediately preceding the date on which the
Incentive Stock Option is granted.


6.5           Method of Exercise.  A Stock Option may be exercised, in whole or
in part, by giving written notice of exercise to the Secretary of the Company,
or the Secretary’s designee, specifying the number of shares to be
purchased.  Such notice shall be accompanied by payment in full of the exercise
price in cash, by certified check, bank draft, or money order payable to the
order of the Company, if permitted by the Committee in its sole discretion, by
delivery of shares of Common Stock satisfying such requirements as the Committee
shall establish, or through such other mechanism as the Committee shall permit,
in its sole discretion.  Payment instruments shall be received by the Company
subject to collection.  The proceeds received by the Company upon exercise of
any Stock Option may be used by the Company for general corporate purposes.  Any
portion of a Stock Option that is exercised may not be exercised again.


6.6           Tandem Grants.  If Non-Qualified Stock Options and Stock
Appreciation Rights are granted in tandem, as designated in the relevant Award
Agreements, the right of a Participant to exercise any such tandem Stock Option
shall terminate to the extent that the shares of Common Stock subject to such
Stock Option are used to calculate amounts or shares receivable upon the
exercise of the related tandem Stock Appreciation Right.


7.           Stock Appreciation Rights.


7.1           Terms and Conditions.  The grant of Stock Appreciation Rights
under the Plan shall be subject to the terms and conditions set forth in this
Section 7 and any additional terms and conditions, not inconsistent with the
express terms and provisions of the Plan, as the Committee shall set forth in
the relevant Award Agreement.


7.2           Stock Appreciation Rights.  A Stock Appreciation Right is an Award
granted with respect to a specified number of shares of Common Stock entitling a
Participant to receive an amount equal to the excess of the Fair Market Value of
a share of Common Stock on the date of exercise over the Fair Market Value of a
share of Common Stock on the date of grant of the Stock Appreciation Right,
multiplied by the number of shares of Common Stock with respect to which the
Stock Appreciation Right shall have been exercised.


7.3           Grant.  A Stock Appreciation Right may be granted in addition to
any other Award under the Plan or in tandem with or independent of a
Non-Qualified Stock Option.


7.4           Date of Exercisability. In respect of any Stock Appreciation Right
granted under the Plan, unless otherwise (a) determined by the Committee (in its
sole discretion) at any time and from time to time in respect of any such Stock
Appreciation Right, or (b) provided in the Award Agreement, a Stock Appreciation
Right may be exercised by a Participant, in accordance with and subject to all
of the procedures established by the Committee, in whole or in part at any time
and from time to time during its specified term.  The Committee may also
provide, as set forth in the relevant Award Agreement and without limitation,
that some Stock Appreciation Rights shall be automatically exercised and settled
on one or more fixed dates specified therein by the Committee.


 
Page 6 of 16

--------------------------------------------------------------------------------

 
 
7.5           Form of Payment.  Upon exercise of a Stock Appreciation Right,
payment may be made in cash, in Restricted Shares or in shares of unrestricted
Common Stock, or in any combination thereof, as the Committee, in its sole
discretion, shall determine and provide in the relevant Award Agreement.


7.6           Tandem Grant.  The right of a Participant to exercise a tandem
Stock Appreciation Right shall terminate to the extent such Participant
exercises the Non-Qualified Stock Option to which such Stock Appreciation Right
is related.


8. Restricted Shares.


8.1           Terms and Conditions.  Grants of Restricted Shares shall be
subject to the terms and conditions set forth in this Section 8 and any
additional terms and conditions, not inconsistent with the express terms and
provisions of the Plan, as the Committee shall set forth in the relevant Award
Agreement.  Restricted Shares may be granted alone or in addition to any other
Awards under the Plan.  Subject to the terms of the Plan, the Committee shall
determine the number of Restricted Shares to be granted to a Participant and the
Committee may provide or impose different terms and conditions on any particular
Restricted Share grant made to any Participant.  With respect to each
Participant receiving an Award of Restricted Shares, there shall be issued a
stock certificate (or certificates) in respect of such Restricted Shares.  Such
stock certificate(s) shall be registered in the name of such Participant, shall
be accompanied by a stock power duly executed by such Participant, and shall
bear, among other required legends, the following legend:


 
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION,
FORFEITURE EVENTS) CONTAINED IN THE CHINA MEDICINE CORPORATION 2010 LONG-TERM
INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER
HEREOF AND CHINA MEDICINE CORPORATION.  COPIES OF SUCH PLAN AND AWARD AGREEMENT
ARE ON FILE IN THE OFFICE OF THE SECRETARY OF CHINA MEDICINE CORPORATION, 2/F,
GUANGRI TOWER, NO. 9 SIYOUNAN ROAD 1ST STREET, YUEXIU DISTRICT, GUANGZHOU, CHINA
5106001. CHINA MEDICINE CORPORATION WILL FURNISH TO THE RECORDHOLDER OF THE
CERTIFICATE, WITHOUT CHARGE AND UPON WRITTEN REQUEST AT ITS PRINCIPAL PLACE OF
BUSINESS, A COPY OF SUCH PLAN AND AWARD AGREEMENT.  CHINA MEDICINE CORPORATION
RESERVES THE RIGHT TO REFUSE TO RECORD THE TRANSFER OF THIS CERTIFICATE UNTIL
ALL SUCH RESTRICTIONS ARE SATISFIED, ALL SUCH TERMS ARE COMPLIED WITH AND ALL
SUCH CONDITIONS ARE SATISFIED.”

 
 
Page 7 of 16

--------------------------------------------------------------------------------

 

Such stock certificate evidencing such shares shall, in the sole discretion of
the Committee, be deposited with and held in custody by the Company until the
restrictions thereon shall have lapsed and all of the terms and conditions
applicable to such grant shall have been satisfied.


8.2   Restricted Share Grants.  A grant of Restricted Shares is an Award of
shares of Common Stock granted to a Participant, subject to such restrictions,
terms and conditions as the Committee deems appropriate, including, without
limitation, (a) restrictions on the sale, assignment, transfer, hypothecation or
other disposition of such shares, (b) the requirement that the Participant
deposit such shares with the Company while such shares are subject to such
restrictions, and (c) the requirement that such shares be forfeited upon
termination of employment for specified reasons within a specified period of
time or for other reasons (including, without limitation, the failure to achieve
designated performance goals).


8.3           Restriction Period.  In accordance with Sections 8.1 and 8.2 of
the Plan and unless otherwise determined by the Committee (in its sole
discretion) at any time and from time to time, Restricted Shares shall only
become unrestricted and vested in the Participant in accordance with such
vesting schedule relating to such Restricted Shares, if any, as the Committee
may establish in the relevant Award Agreement (the “Restriction Period”). During
the Restriction Period, such stock shall be and remain unvested and a
Participant may not sell, assign, transfer, pledge, encumber or otherwise
dispose of or hypothecate such Award.  Upon satisfaction of the vesting schedule
and any other applicable restrictions, terms and conditions, the Participant
shall be entitled to receive payment of the Restricted Shares or a portion
thereof, as the case may be, as provided in Section 8.4 of the Plan.


8.4           Payment of Restricted Share Grants.  After the satisfaction and/or
lapse of the restrictions, terms and conditions established by the Committee in
respect of a grant of Restricted Shares, a new certificate, without the legend
set forth in Section 8.1 of the Plan, for the number of shares of Common Stock
which are no longer subject to such restrictions, terms and conditions shall, as
soon as practicable thereafter, be delivered to the Participant. In the event
the shares are not registered with the U.S. Securities and Exchange Commission,
the new certificate shall bear a standard legend pursuant to Securities Act of
1933 as in effect and as amended from time to time.
 
8.5           Shareholder Rights.  A Participant shall have, with respect to the
shares of Common Stock underlying a grant of Restricted Shares, all of the
rights of a shareholder of such stock including the right to receive all
dividends or other distributions made or paid in respect of such Restricted
Shares and the right to vote Restricted Shares at regular or special meetings of
the stockholders of the Corporation (except as such rights are limited or
restricted under the Plan or in the relevant Award Agreement).  Any stock
dividends paid in respect of unvested Restricted Shares shall be treated as
additional Restricted Shares and shall be subject to the same restrictions and
other terms and conditions that apply to the unvested Restricted Shares in
respect of which such stock dividends are issued.


 
Page 8 of 16

--------------------------------------------------------------------------------

 
 
9.           Performance Units.


9.1           Terms and Conditions.  Performance Units shall be subject to the
terms and conditions set forth in this Section 9 and any additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall set forth in the relevant Award Agreement.


9.2           Performance Unit Grants.  A Performance Unit is an Award of units
(with each unit representing such monetary amount as is designated by the
Committee in the Award Agreement) granted to a Participant, subject to such
terms and conditions as the Committee deems appropriate, including, without
limitation, the requirement that the Participant forfeit such units (or a
portion thereof) in the event certain performance criteria or other conditions
are not met within a designated period of time.


9.3           Grants.  Performance Units may be granted alone or in addition to
any other Awards under the Plan.  Subject to the terms of the Plan, the
Committee shall determine the number of Performance Units to be granted to a
Participant and the Committee may impose different terms and conditions on any
particular Performance Units granted to any Participant.


9.4           Performance Goals and Performance Periods.  Participants receiving
a grant of Performance Units shall only earn into and be entitled to payment in
respect of such Awards if the Company and/or the Participant achieves certain
performance goals (the “Performance Goals”) during and in respect of a
designated performance period (the “Performance Period”).  The Performance Goals
and the Performance Period shall be established by the Committee, in its sole
discretion.  The Committee shall establish Performance Goals for each
Performance Period prior to, or as soon as practicable after, the commencement
of such Performance Period.  The Committee shall also establish a schedule or
schedules for Performance Units setting forth the portion of the Award which
will be earned or forfeited based on the degree of achievement, or lack thereof,
of the Performance Goals at the end of the relevant Performance Period.  In
setting Performance Goals, the Committee may use, but shall not be limited to,
such measures as total shareholder return, return on equity, net earnings
growth, sales or revenue growth, cash flow, comparisons to peer companies,
individual or aggregate Participant performance or such other measure or
measures of performance as the Committee, in its sole discretion, may deem
appropriate.  Such performance measures shall be defined as to their respective
components and meaning by the Committee (in its sole discretion).  During any
Performance Period, the Committee shall have the authority to adjust the
Performance Goals and/or the Performance Period in such manner as the Committee,
in its sole discretion, deems appropriate at any time and from time to time.


 
Page 9 of 16

--------------------------------------------------------------------------------

 
 
9.5           Payment of Units.  With respect to each Performance Unit, the
Participant shall, if the applicable Performance Goals have been achieved, or
partially achieved, as determined by the Committee in its sole discretion, by
the Company and/or the Participant during the relevant Performance Period, be
entitled to receive payment in an amount equal to the designated value of each
Performance Unit times the number of such units so earned.  Payment in
settlement of earned Performance Units shall be made as soon as practicable
following the conclusion of the respective Performance Period in cash, in
unrestricted Common Stock, or in Restricted Shares, or in any combination
thereof, as the Committee in its sole discretion, shall determine and provide in
the relevant Award Agreement.


10. Other Provisions.


10.1           Performance-Based Awards.  Performance Units, Restricted Shares,
and other Awards subject to performance criteria that are intended to be
“qualified performance-based compensation” within the meaning of section 162(m)
of the Code shall be paid solely on account of the attainment of one or more
preestablished, objective performance goals within the meaning of section 162(m)
and the regulations thereunder.  Until otherwise determined by the Committee,
the performance goals shall be the attainment of preestablished levels of any of
net income, market price per share, earnings per share, return on equity, return
on capital employed and/or cash flow, or EBITDA.  The payout of any such Award
to a Covered Employee may be reduced, but not increased, based on the degree of
attainment of other performance criteria or otherwise at the discretion of the
Committee.  For purposes of the Plan, “Covered Employee” has the same meaning as
set forth in Section 162(m) of the Code.


10.2           Maximum Yearly Awards.  The maximum annual Common Stock amounts
in this Section 10.3 are subject to adjustment under Section 13.2 and are
subject to the Plan maximum under Section 4.2.


10.2.1 Performance-Based Awards. The maximum amount payable in respect of
Performance Units, performance-based Restricted Shares and other Awards in any
calendar year may not exceed 1,500,000 shares of Common Stock (or the then
equivalent Fair Market Value thereof) in the case of any individual Participant.


10.2.2 Stock Options and SARs. Each individual Participant may not receive in
any calendar year Awards of Options or Stock Appreciation Rights exceeding
500,000 underlying shares of Common Stock.


11. Dividend Equivalents.  In addition to the provisions of Section 8.5 of the
Plan, Awards of Stock Options, and/or Stock Appreciation Rights, may, in the
sole discretion of the Committee and if provided for in the relevant Award
Agreement, earn dividend equivalents.  In respect of any such Award which is
outstanding on a dividend record date for Common Stock, the Participant shall be
credited with an amount equal to the amount of cash or stock dividends that
would have been paid on the shares of Common Stock covered by such Award had
such covered shares been issued and outstanding on such dividend record
date.  The Committee shall establish such rules and procedures governing the
crediting of such dividend equivalents, including, without limitation, the
amount, the timing, form of payment and payment contingencies and/or
restrictions of such dividend equivalents, as it deems appropriate or necessary.


 
Page 10 of 16

--------------------------------------------------------------------------------

 
 
12. Non-transferability of Awards.  Unless otherwise provided in the Award
Agreement, no Award under the Plan or any Award Agreement, and no rights or
interests herein or therein, shall or may be assigned, transferred, sold,
exchanged, encumbered, pledged, or otherwise hypothecated or disposed of by a
Participant or any beneficiary(ies) of any Participant, except by testamentary
disposition by the Participant or the laws of intestate succession.  No such
interest shall be subject to execution, attachment or similar legal process,
including, without limitation, seizure for the payment of the Participant’s
debts, judgments, alimony, or separate maintenance.  Unless otherwise provided
in the Award Agreement, during the lifetime of a Participant, Stock Options and
Stock Appreciation Rights are exercisable only by the Participant.


13. Changes in Capitalization and Other Matters.


13.1  No Corporate Action Restriction.  The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to make or authorize (a) any adjustment, recapitalization,
reorganization or other change in the Company’s or any Subsidiary’s capital
structure or its business, (b) any merger, consolidation or change in the
ownership of the Company or any Subsidiary, (c) any issue of bonds, debentures,
capital, preferred or prior preference stocks ahead of or affecting the
Company’s or any Subsidiary’s capital stock or the rights thereof, (d) any
dissolution or liquidation of the Company or any Subsidiary, (e) any sale or
transfer of all or any part of the Company’s or any Subsidiary’s assets or
business, or (f) any other corporate act or proceeding by the Company or any
Subsidiary.  No Participant, beneficiary or any other person shall have any
claim against any member of the Board or the Committee, the Company or any
Subsidiary, or any employees, officers, shareholders or agents of the Company or
any subsidiary, as a result of any such action.


13.2  Recapitalization Adjustments.  In the event that the Board determines that
any dividend or other distribution (whether in the form of cash, Common Stock,
other securities, or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Common Stock or other securities of the
Company, or other corporate transaction or event affects the Common Stock such
that an adjustment is determined by the Board, in its sole discretion, to be
necessary or appropriate in order to prevent dilution or enlargement of benefits
or potential benefits intended to be made available under the Plan, the Board
may, in such manner as it in good faith deems equitable, adjust any or all of
(i) the number of shares of Common Stock or other securities of the Company (or
number and kind of other securities or property) with respect to which Awards
may be granted, (ii) the number of shares of Common Stock or other securities of
the Company (or number and kind of other securities or property) subject to
outstanding Awards, and (iii) the exercise price with respect to any Stock
Option, or make provision for an immediate cash payment to the holder of an
outstanding Award in consideration for the cancellation of such Award.


 
Page 11 of 16

--------------------------------------------------------------------------------

 
 
13.3            Mergers.  If the Company enters into or is involved in any
merger, reorganization, recapitalization, sale of all or substantially all of
the Company’s assets, liquidation, or business combination with any person or
entity (such merger, reorganization, recapitalization, sale of all or
substantially all of the Company’s assets, liquidation, or business combination
to be referred to herein as a "Merger Event"), the Board may take such action as
it deems appropriate, including, but not limited to, replacing such Stock
Options and/or Stock Appreciation Rights with substitute stock options and/or
stock appreciation rights in respect of the shares, other securities or other
property of the surviving corporation or any affiliate of the surviving
corporation on such terms and conditions, as to the number of shares, pricing
and otherwise, which shall substantially preserve the value, rights and benefits
of any affected Stock Options or Stock Appreciation Rights granted hereunder as
of the date of the consummation of the Merger Event.  Notwithstanding anything
to the contrary in the Plan, if any Merger Event occurs, the Company shall have
the right, but not the obligation, to cancel each Participant's Stock Options
and/or Stock Appreciation Rights and to pay to each affected Participant in
connection with the cancellation of such Participant's Stock Options and/or
Stock Appreciation Rights, an amount equal to the excess of the Fair Market
Value, as determined by the Board, of the Common Stock underlying any
unexercised Stock Options or Stock Appreciation Rights (whether then exercisable
or not) over the aggregate exercise price of such unexercised Stock Options
and/or Stock Appreciation Rights.


Upon receipt by any affected Participant of any such substitute stock options,
stock appreciation rights (or payment) as a result of any such Merger Event,
such Participant’s affected Stock Options and/or Stock Appreciation Rights for
which such substitute options and/or stock appreciation rights (or payment) were
received shall be thereupon cancelled without the need for obtaining the consent
of any such affected Participant.


14.           Amendment, Suspension and Termination.


14.1           In General.  The Board may suspend or terminate the Plan (or any
portion thereof) at any time and may amend the Plan at any time and from time to
time in such respects as the Board may deem advisable to insure that any and all
Awards conform to or otherwise reflect any change in applicable laws or
regulations, or to permit the Company or the Participants to benefit from any
change in applicable laws or regulations, or in any other respect the Board may
deem to be in the best interests of the Company or any Subsidiary.  No such
amendment, suspension or termination shall (x) materially adversely effect the
rights of any Participant under any outstanding Stock Options, Stock
Appreciation Rights, Performance Units, or Restricted Share grants, without the
consent of such Participant, or (y) increase the number of shares available for
Awards pursuant to Section 4.2 or increase the Maximum Yearly Awards under
Section 10.2 or change the performance criteria listed in Section 10.1, without
shareholder approval; provided, however, that the Board may amend the Plan,
without the consent of any Participants, in any way it deems appropriate  to
satisfy Code Section 409A and any regulations or other authority promulgated
thereunder, including any amendment to the Plan to cause certain Awards not to
be subject to Code Section 409A.


14.2           Award Agreement Modifications.  The Committee may (in its sole
discretion) amend or modify at any time and from time to time the terms and
provisions of any outstanding Stock Options, Stock Appreciation Rights,
Performance Units, or Restricted Share grants, in any manner to the extent that
the Committee under the Plan or any Award Agreement could have initially
determined the restrictions, terms and provisions of such Stock Options, Stock
Appreciation Rights, Performance Units, and/or Restricted Share grants,
including, without limitation, changing or accelerating (a) the date or dates as
of which such Stock Options or Stock Appreciation Rights shall become
exercisable, (b) the date or dates as of which such Restricted Share grants
shall become vested, or (c) the performance period or goals in respect of any
Performance Units.  No such amendment or modification shall, however, materially
adversely affect the rights of any Participant under any such Award without the
consent of such Participant; provided, however, that the Committee may amend an
Award without the consent of the Participant, in any way it deems appropriate to
satisfy Code Section 409A and any regulations or other authority promulgated
thereunder, including any amendment to or modification of such Award to cause
such Award not to be subject to Code Section 409A.


 
Page 12 of 16

--------------------------------------------------------------------------------

 
 
15.           Miscellaneous.


15.1           Tax Withholding.  The Company shall have the right to deduct from
any payment or settlement under the Plan, including, without limitation, the
exercise of any Stock Option or Stock Appreciation Right, or the delivery,
transfer or vesting of any Common Stock or Restricted Shares, any federal,
state, local or other taxes of any kind, including without limitation, taxes
required to be withheld under the tax laws, rules, regulations and governmental
orders of the PRC, which the Committee, in its sole discretion, deems necessary
to be withheld to comply with the Code and/or any other applicable law, rule or
regulation.  Shares of Common Stock may be used to satisfy any such tax
withholding.  Such Common Stock shall be valued based on the Fair Market Value
of such stock as of the date the tax withholding is required to be made, such
date to be determined by the Committee.  In addition, the Company shall have the
right to require payment from a Participant to cover any applicable withholding
or other employment taxes due upon any payment or settlement under the Plan.


15.2           No Right to Employment.  Neither the adoption of the Plan, the
granting of any Award, nor the execution of any Award Agreement, shall confer
upon any employee of the Company or any Subsidiary any right to continued
employment with the Company or any Subsidiary, as the case may be, nor shall it
interfere in any way with the right, if any, of the Company or any Subsidiary to
terminate the employment of any employee at any time for any reason.


15.3           Unfunded Plan.  The Plan shall be unfunded and the Company shall
not be required to segregate any assets in connection with any Awards under the
Plan.  Any liability of the Company to any person with respect to any Award
under the Plan or any Award Agreement shall be based solely upon the contractual
obligations that may be created as a result of the Plan or any such award or
agreement.  No such obligation of the Company shall be deemed to be secured by
any pledge of, encumbrance on, or other interest in, any property or asset of
the Company or any Subsidiary.  Nothing contained in the Plan or any Award
Agreement shall be construed as creating in respect of any Participant (or
beneficiary thereof or any other person) any equity or other interest of any
kind in any assets of the Company or any Subsidiary or creating a trust of any
kind or a fiduciary relationship of any kind between the Company, any Subsidiary
and/or any such Participant, any beneficiary thereof or any other person.


 
Page 13 of 16

--------------------------------------------------------------------------------

 
 
15.4           Payments to a Trust.  The Committee is authorized to cause to be
established a trust agreement or several trust agreements or similar
arrangements from which the Committee may make payments of amounts due or to
become due to any Participants under the Plan.


15.5           Other Company Benefit and Compensation Programs.  Payments and
other benefits received by a Participant under an Award made pursuant to the
Plan shall not be deemed a part of a Participant’s compensation for purposes of
the determination of benefits under any other employee welfare or benefit plans
or arrangements, if any, provided by the Company or any Subsidiary unless
expressly provided in such other plans or arrangements, or except where the
Board expressly determines in writing that inclusion of an Award or portion of
an Award should be included to accurately reflect competitive compensation
practices or to recognize that an Award has been made in lieu of a portion of
competitive annual base salary or other cash compensation.  Awards under the
Plan may be made in addition to, in combination with, or as alternatives to,
grants, awards or payments under any other plans or arrangements of the Company
or its Subsidiaries.  The existence of the Plan notwithstanding, the Company or
any Subsidiary may adopt such other compensation plans or programs and
additional compensation arrangements as it deems necessary to attract, retain
and motivate employees.


15.6           Listing, Registration and Other Legal Compliance.  No Awards or
shares of the Common Stock shall be required to be issued or granted under the
Plan unless legal counsel for the Company shall be satisfied that such issuance
or grant will be in compliance with all applicable federal and state securities
laws and regulations and any other applicable laws or regulations.  The
Committee may require, as a condition of any payment or share issuance, that
certain agreements, undertakings, representations, certificates, and/or
information, as the Committee may deem necessary or advisable, be executed or
provided to the Company to assure compliance with all such applicable laws or
regulations.  Certificates for shares of the Restricted Shares and/or Common
Stock delivered under the Plan may be subject to such stock-transfer orders and
such other restrictions as the Committee may deem advisable under the rules,
regulations, or other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law.  In addition, if, at any time
specified herein (or in any Award Agreement or otherwise) for (a) the making of
any Award, or the making of any determination, (b) the issuance or other
distribution of Restricted Shares and/or Common Stock, or (c) the payment of
amounts to or through a Participant with respect to any Award, any law, rule,
regulation or other requirement of any governmental authority or agency shall
require either the Company, any Subsidiary or any Participant (or any estate,
designated beneficiary or other legal representative thereof) to take any action
in connection with any such determination, any such shares to be issued or
distributed, any such payment, or the making of any such determination, as the
case may be, shall be deferred until such required action is taken.  With
respect to persons subject to Section 16 of the Exchange Act, transactions under
the Plan are intended to comply with all applicable conditions of SEC Rule
16b-3.


 
Page 14 of 16

--------------------------------------------------------------------------------

 
 
15.7            Award Agreements.  Each Participant receiving an Award under the
Plan shall enter into an Award Agreement with the Company in a form specified by
the Committee.  Each such Participant shall agree to the restrictions, terms and
conditions of the Award set forth therein and in the Plan.


15.8           Designation of Beneficiary.  Each Participant to whom an Award
has been made under the Plan may designate a beneficiary or beneficiaries to
exercise any option or to receive any payment which under the terms of the Plan
and the relevant Award Agreement may become exercisable or payable on or after
the Participant’s death.  At any time, and from time to time, any such
designation may be changed or cancelled by the Participant without the consent
of any such beneficiary.  Any such designation, change or cancellation must be
on a form provided for that purpose by the Committee and shall not be effective
until received by the Committee.  If no beneficiary has been designated by a
deceased Participant, or if the designated beneficiaries have predeceased the
Participant, the beneficiary shall be the Participant’s estate.  If the
Participant designates more than one beneficiary, any payments under the Plan to
such beneficiaries shall be made in equal shares unless the Participant has
expressly designated otherwise, in which case the payments shall be made in the
shares designated by the Participant.


15.9           Leaves of Absence/Transfers.  The Committee shall have the power
to promulgate rules and regulations and to make determinations, as it deems
appropriate, under the Plan in respect of any leave of absence from the Company
or any Subsidiary granted to a Participant.  Without limiting the generality of
the foregoing, the Committee may determine whether any such leave of absence
shall be treated as if the Participant has terminated employment with the
Company or any such Subsidiary.  If a Participant transfers within the Company,
or to or from any Subsidiary, such Participant shall not be deemed to have
terminated employment as a result of such transfers.


15.10           Designated Participants.


15.10.1 Designation of Participant, Appointment of Trustee.  If the Committee
determines in its sole discretion that an appointment is necessary or desirable
to comply with the regulatory requirements in the PRC, it may appoint the
Company, a subsidiary, or any other institution or organization registered
outside of the PRC (a “Trustee”) to hold the interest and exercise the rights
granted under the Plan of any Participant (a “Designated Participant”) who
either is a national of and ordinarily resident in the PRC or is otherwise
designated by the Committee as a Designated Participant. In relation to any such
appointment, the Trustee will undertake to do the following for and on behalf of
the Designated Participant, subject at all times to the Committee’s Supervision:
 
 
(i)
execute the relevant Award Agreement with the Company;

 
(ii)
hold the Award (a “Designated Award”) for the benefit of the Designated
Participant;

 
(iii)
take such actions as the Designated Participant may instruct from time to time
in connection with the Designated Award or otherwise in relation to the
Designated Participant’s beneficial interest under the Plan or under the Award
Agreement, including taking such actions as may be necessary to exercise the
Designated Award under the terms of the Plan; and

 
(iv)
after deducting its costs, fees and expenses as contemplated under subsection
15.10.4, hold, or at the Designated Participant’s direction remit to the
Designated Participant, the net proceeds of sales or other transactions
involving the Designated Award or, as applicable, shares of Common Stock
underlying such Award.

 
 
Page 15 of 16

--------------------------------------------------------------------------------

 
 
15.10.2 Restrictions on Method of Exercise.  Without limiting the scope of its
authorities under the Plan, the Committee may at any time impose restrictions on
the method of exercise of Designated Award, such that upon exercise of the
Designated Award, the Designated Participant (or the Trustee action on the
Designated Participant’s behalf) does not receive shares of Common Stock and
receives only cash, in the amount and denomination determined by the Committee.


15.10.3 Termination of Appointment of Trustee.  An appointment of a Trustee
pursuant to the terms of the Plan to hold the interest and exercise the rights
for the benefit of the Designated Participant shall terminate at such time as
the Committee determines in its sole discretion that such appointment is no
longer necessary or desirable in order to comply with regulatory requirements in
the PRC.


15.10.4 Trustee Expenses.  The Trustee may deduct from the proceeds of sales or
other transactions involving the Designated Award or, as applicable, shares of
Common Stock underlying such Award, any costs, fees and expenses of the Trustee
in relation to its appointment under this Section.  The Trustee will, under no
circumstances, otherwise require the Designated Participant to compensate it for
any of its costs, fees, expenses or losses.


15.11           Code Section 409A.  This Plan and all Awards hereunder are
intended to comply with the requirements of Code Section 409A and any
regulations or other authority promulgated thereunder.  Notwithstanding any
provision of the Plan or any Award Agreement to the contrary, the Board and the
Committee reserve the right (without the consent of any Participant and without
any obligation to do so or to indemnify any Participant or the beneficiaries of
any Participant for any failure to do so) to amend this Plan and/or any Award
Agreement as and when necessary or desirable to conform to or otherwise properly
reflect any guidance issued under Code Section 409A after the date hereof
without violating Code Section 409A.  In the event that any payment or benefit
made hereunder would constitute payments or benefits pursuant to a non-qualified
deferred compensation plan within the meaning of Code Section 409A and, at the
time of a Participant’s “separation from service”, such Participant is a
“specified employee” within the meaning of Code Section 409A, then any such
payments or benefits shall be delayed until the six-month anniversary of the
date of such Participant’s “separation from service”.  Each payment made under
this Plan shall be designated as a “separate payment” within the meaning of Code
Section 409A.


15.12           Governing Law.  The Plan and all actions taken thereunder shall
be governed by and construed in accordance with the laws of the State of New
York, without reference to the principles of conflict of laws thereof.  Any
titles and headings herein are for reference purposes only, and shall in no way
limit, define or otherwise affect the meaning, construction or interpretation of
any provisions of the Plan.


15.13           Effective Date.  The Plan shall be effective upon its approval
by the Board and adoption by the Company, subject to the approval of the Plan by
the Company’s shareholders in accordance with Sections 162(m) and 422 of the
Code.
 
IN WITNESS WHEREOF, this Plan is adopted by the Company on this 23rd      day of
February 2011.
 

  CHINA MEDICINE CORPORATION          
 
By:
      Name:  Senshan Yang     Title:  Chief Executive Officer          